Citation Nr: 1723023	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea (claimed as a sleep disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from January 2003 to January 2007 and November 2008 to November 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for a sleep apnea (claimed as a sleep disorder).

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The competent medical evidence does not establish the presence of sleep apnea.

2.  The claimed sleep disorder is a symptom of service connected other specified trauma or stressor-related disorder (formerly rated as anxiety disorder with depressive disorder under DSM IV).


CONCLUSION OF LAW

1.  The criteria for service connection for sleep apnea (claimed as a sleep disorder) have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, VA provided adequate notice in a letter sent to the Veteran in September 2010 and November 2014.
VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in November 2012 and April 2014.  The resulting reports describe the Veteran's sleep apnea, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the analysis section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

II. Service Connection for Sleep Apnea (Claimed As a Sleep Disorder).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303 (b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, such as arthritis or cardiovascular disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.102, 4.3.

The Veteran filed his service connection claim for obstructive sleep apnea in August 2010, which was denied by the March 2011 rating decision.  He asserts that he has sleep apnea which is due to his active service.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses of any sleep or respiratory disorder during his active service.  

In November 2012, the Veteran underwent a sleep study at the Denver VA Medical Center (VAMC) sleep laboratory.  The doctor who performed the study found that the Veteran did not demonstrate any evidence of obstructive sleep apnea and that treatment for sleep-disordered breathing was not clinically indicated for the Veteran.  Furthermore, the doctor found that the Veteran demonstrated normal sleep architecture and oxygen saturations throughout his sleep.

In this case, the evidence preponderates a finding of a current diagnosis.  In that regard, the Board finds that the Veteran is credible to report the symptoms that he is suffering from regarding his sleep.  The Board also acknowledges that the Veteran is competent to describe his symptomatology regarding his perceived sleep apnea.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, as a lay person, his opinion as to his self-diagnosis of sleep apnea is not a competent medical opinion.  In this regard, determining whether the Veteran has sleep apnea is accomplished through testing by a qualified professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the most probative evidence of record comes from the sleep study the Veteran has undergone rather than from his subjective assessment of his symptoms. 

Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of sleep apnea.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Furthermore, to the extent to which the Veteran experiences symptoms of a sleep disorder, these symptoms are considered as part of the service-connected other specified trauma or stressor-related disorder (formerly rated as anxiety disorder with depressive disorder under DSM IV).  The Board considered whether a separate evaluation was warranted.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions may be service-connected, but may not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1380 (Fed. Cir. 2009); see Esteban v. Brown, 6 Vet. App. 259 (1994).  When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.

The Veteran's service-connected other specified trauma or stressor-related disorder is currently evaluated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400. 

The Board finds that the competent lay and medical evidence of record shows that the Veteran's sleep disorder is a symptom of his service-connected other specified trauma or stressor-related disorder.  The Veteran was afforded an April 2014 VA examination in conjunction with his service connected other specified trauma or stressor-related disorder, which was increased from a 30 percent rating to a 50 percent rating in an October 2014 rating decision.  The April 2014 VA examiner noted that the Veteran's chronic sleep impairment was attributable to the Veteran's other specified trauma or stressor-related disorder. 

Based on the above, the Board concludes that separate disability ratings for service-connected other specified trauma or stressor-related disorder and a sleep disorder would inherently involve contemplating the same symptoms in evaluating two different disabilities, which is prohibited.  See Amberman, 570 F.3d at 1380; Esteban, 6 Vet. App. 259; see also 38 C.F.R. § 4.14.  Although the Board acknowledges the Veteran's assertion as to his sleeping difficulties, the Board finds that his impairment is already contemplated by the 50 percent rating for other specified trauma or stressor-related disorder.  Without any evidence that clearly differentiates symptoms of the sleep disorder that are distinct and separate from those encompassed by the other specified trauma or stressor-related disorder, the preponderance of the competent and credible evidence is against the Veteran's claim for separate ratings for his service-connected other specified trauma or stressor-related disorder and a sleep disorder, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for sleep apnea (claimed as a sleep disorder) is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


